Exhibit 10.61
TENNECO INC. CHANGE IN CONTROL
SEVERANCE BENEFIT PLAN FOR KEY EXECUTIVES
As Amended and Restated Effective December 12, 2007
(the “Plan”)
     The Plan as established by Tenneco Inc., a Delaware corporation, effective
on November 4, 1999, has been amended and restated and renamed effective
December 12, 2007 (the “Effective Date”). The purpose of the Plan is to induce
key employees to enter into, or continue their services or employment with, and
to steadfastly serve the Company if and when a Change in Control (as defined
below) is threatened, despite attendant career uncertainties, by committing the
Company to provide severance benefits in the event their employment terminates
as a result of a Change in Control.

1.   Definitions

  A.   “Change in Control” means any of the following events (but no event other
than one of the following events):

  (1)   any person, alone or together with any of its affiliates or associates,
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of either the Company’s then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding securities having general voting rights; provided, however,
that, notwithstanding the foregoing, a Change in Control shall not be deemed to
occur pursuant to this clause (1) solely because the requisite percentage of
either the Company’s then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding securities having general voting
rights is acquired by one or more employee benefit plans maintained by one or
more Tenneco Companies; or     (2)   members of the Incumbent Board cease to
constitute a majority of the Company Board; or     (3)   the consummation of any
plan of merger, consolidation, share exchange or combination between the Company
and any person, including without limitation becoming a subsidiary of any other
person, or the consummation of any sale, exchange or other disposition of all or
substantially all of the Company’s assets (any such transaction, a “Business
Combination”) without all or substantially all of the persons who are the
beneficial owners of the then outstanding shares of the common stock of the
Company (“Outstanding Common Stock”) or of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting

 



--------------------------------------------------------------------------------



 



      Securities”) immediately prior to such Business Combination constituting
the beneficial owners, directly or indirectly, of fifty percent (50%) or more
of, respectively, the outstanding shares of common stock and the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be; or     (4)   the Company’s stockholders approve
a plan of complete liquidation or dissolution of the Company.

  B.   “Committee” means the Compensation/Nominating/Governance Committee of the
Company Board or any successor thereto.     C.   “Company” means Tenneco Inc., a
Delaware corporation, and any successors thereto as provided in Section 11.    
D.   “Company Board” means the Board of Directors of the Company.     E.  
“Competing Business” means any business or activity that (1) competes with any
Tenneco Company for which the Key Executive performed services or the Key
Executive was involved in for the purposes of making strategic or other material
business decisions and involves (2) (a) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any Tenneco Company during the term of such Key Executive’s employment
with the Tenneco Companies or (b) products or services so similar in nature to
that of any Tenneco Company during the term of such Key Executive’s employment
with the Tenneco Companies (or that any Tenneco Company will soon thereafter
offer) that they would be reasonably likely to displace substantial business
opportunities or customers of the Tenneco Companies.     F.   “Confidential
Information” means Trade Secrets as well as information acquired by the Key
Executive in the course and scope of his or her activities during such Key
Executive’s employment with the Tenneco Companies, including information
acquired from third parties, that:

  (1)   is not generally known or disseminated outside the Tenneco Companies
(such as non-public information);

2



--------------------------------------------------------------------------------



 



  (2)   is designated or marked by any Tenneco Company as “confidential” or
reasonably should be considered confidential or proprietary; or     (3)   any
Tenneco Company indicates through its policies, procedures, or other
instructions should not be disclosed to anyone outside the Tenneco Companies.

      Without limiting the foregoing definitions, some examples of Confidential
Information under the Plan include:

  (1)   matters of a technical nature, such as scientific, trade or engineering
secrets, “know-how”, formulae, secret processes, inventions, and research and
development plans or projects regarding existing and prospective customers and
products or services;     (2)   information about costs, profits, markets,
sales, customer lists, customer needs, customer preferences and customer
purchasing histories, supplier lists, internal financial data, personnel
evaluations, non-public information about automotive devices or products of any
Tenneco Company (including future plans about them), information and material
provided by third parties in confidence and/or with nondisclosure restrictions,
computer access passwords, and internal market studies or surveys; and     (3)  
any other information or matters of a similar nature.

  G.   “Constructive Termination” will be deemed to have occurred if, upon or
following the Change in Control, a Key Executive separates from service with all
Tenneco Companies after the Tenneco Companies, by action or inaction, and
without the Key Executive’s express prior written consent:

  (1)   materially diminish in any manner the Key Executive’s status, position,
duties or responsibilities with the Tenneco Companies from those in effect
immediately prior to the Change in Control (without limiting the generality of
the foregoing, for purposes of this clause (1) a material diminution will be
deemed to have occurred if the Key Executive does not maintain the same or
greater status, position, duties and responsibilities with the ultimate parent
corporation of a controlled group of corporations of which the Company is a
member upon consummation of the transaction or transactions constituting the
Change in Control);     (2)   materially reduce the Key Executive’s then current
annual cash compensation from the Tenneco Companies below the sum of (a) the Key
Executive’s annual base salary or annual base compensation from the Tenneco
Companies in effect immediately

3



--------------------------------------------------------------------------------



 



      prior to the Change in Control and (b) the Key Executive’s targeted annual
award under the Executive Incentive Compensation Plan for the calendar year
completed immediately prior to the Change in Control; provided, however, a
material reduction for purposes of this clause (2) shall not be deemed to have
occurred if the Key Executive’s then current annual cash compensation is reduced
as part of an overall cost reduction program that affects all senior executives
of the Tenneco Company and does not disproportionately affect the Key Executive;
    (3)   cause a material reduction in (a) the level of aggregate Tenneco
Companies-paid medical benefit, life insurance and disability plan coverages; or
(b) the aggregate rate of Tenneco Companies-paid thrift/savings plan
contributions and of Tenneco Companies-paid defined benefit retirement plan
benefit accrual, from those coverages and rates in effect immediately prior to
the Change in Control; provided, however, a material reduction for purposes of
this clause (3) shall not be deemed to have occurred if a reduction as described
in subclause (a) or (b) occurs as part of an overall cost reduction program that
affects all senior executives of the Tenneco Company and does not
disproportionately affect the Key Executive;     (4)   effectively require the
Key Executive to relocate because of a transfer of the Key Executive’s place of
employment with the Tenneco Companies from the place where the Key Executive was
employed immediately prior to the Change in Control (for purposes of the
foregoing, a transfer of place of employment shall be deemed to require a Key
Executive to relocate if such transfer is greater than 50 miles from the place
where the Key Executive was employed immediately prior to the Change in
Control); or     (5)   materially breach any provision of the Plan.

      A Constructive Termination will be deemed to have occurred for all Key
Executives if any successor to the Company in a Business Combination described
in Section 1(A)(3) above constituting a Change in Control fails to assume, in
writing, all of the Company’s obligations under the Plan promptly upon
consummation of such Change in Control.         Notwithstanding anything to the
contrary in this Section 1(G), a Constructive Termination will not be deemed to
have occurred unless the Key Executive delivers to the Company a written notice
of the existence of a condition described in this Section 1(G) within 90 days
after the Key Executive has actual knowledge of the existence of such condition,
and the Key Executive does not terminate his employment due to Constructive
Termination until the Key Executive has given the Company at least 30

4



--------------------------------------------------------------------------------



 



      days in which to cure the condition set forth in the written notice and if
such condition is not cured by the 30th day, the Key Executive’s employment
shall terminate on such date.         In addition, a determination that a Key
Executive has been Constructively Terminated for purposes of eligibility for
benefits under this Plan shall be based solely on the criteria set forth in this
Section 1(G) and the Key Executive’s eligibility or application for, or receipt
of, any retirement benefits from any Tenneco Company following separation from
service shall have no bearing on such determination.

  H.   “Disability” shall mean the permanent and total disability as determined
under the rules and guidelines established by a Tenneco Company in order to
qualify for long-term disability coverage under the Tenneco Company’s long-term
disability plan in effect at the time.     I.   “Discharge for Cause” shall be
deemed to have occurred only if, following the Change in Control, a Key
Executive is discharged by any of the Tenneco Companies from employment because:

  (1)   the Key Executive has engaged in serious misconduct or willfully or
materially violated, or willfully or materially failed to comply with, the
Company’s Corporate Compliance Policies or Statement of Business Principles in
his or her capacity as an employee of any of the Tenneco Companies; or     (2)  
the Key Executive has willfully and continually failed (unless due to incapacity
resulting from physical or mental illness) to substantially perform the duties
of his or her employment by any of the Tenneco Companies after written demand
for substantial performance is delivered to the Key Executive by any of the
Tenneco Companies specifically identifying the manner in which the Key Executive
has not substantially performed such duties.

      Notwithstanding the foregoing, a Key Executive who, immediately prior to
the Change in Control, is a member of Executive Group I or II shall not be
deemed to have been Discharged for Cause unless a written notice has been
delivered to the Key Executive stating that the Tenneco Companies have
terminated the Key Executive’s employment, which notice shall include a
resolution, adopted by at least a three-quarter’s vote of the Incumbent Board
(after the Key Executive has been provided with reasonable notice and an
opportunity, together with counsel, for a hearing before the entire Incumbent
Board), finding that the Key Executive has engaged in the conduct set forth in
clause (1) or (2) of the preceding sentence.

5



--------------------------------------------------------------------------------



 



  J.   “Executive Group I,” from and after the Effective Date, shall consist of
the Chief Executive Officer of the Company.     K.   “Executive Group II,” from
and after the Effective Date, shall consist of each individual,

  (1)   who is not a member of Executive Group I, and     (2)   who, immediately
prior to the Change in Control, is an employee of a Tenneco Company who reports
directly to the Chief Executive Officer of the Company and is in an executive
salary grade of 6 or higher.

  L.   “Executive Group III,” from and after the Effective Date, shall consist
of each individual,

  (1)   who is not a member of Executive Group I or II, and     (2)   who,
immediately prior to the Change in Control, is an employee of a Tenneco Company
who is critical to the negotiation or consummation of a corporate transaction
and who has been designated by the Chief Executive Officer of the Company, in
writing before the Change in Control, with the approval of the Committee, as a
member of Executive Group III. In no event shall Executive Group III contain
more than ten (10) members.

  M.   “Executive Incentive Compensation Plan” means the Tenneco Inc. Value
Added Incentive Compensation Plan and any successor thereto.     N.   “Incumbent
Board” means

  (1)   the members of the Company Board on the Effective Date, to the extent
that they continue to serve as members of the Company Board; and     (2)   any
individual who becomes a member of the Company Board after the Effective Date,
(a) upon the death or disability or retirement of, and as the successor to or
replacement for, a member of the Company Board or (b) if his or her election or
nomination for election as a director is approved by a vote of at least a
majority of the then Incumbent Board, except that a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company shall not be considered a member of the
Incumbent Board for purposes of this subclause (b).

6



--------------------------------------------------------------------------------



 



  O.   “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.     P.   “Key Executive” means an individual who, immediately prior to
the Change in Control, is a member of Executive Group I, Executive Group II, or
Executive Group III.     Q.   “Prohibited Area” means countries in North America
and Europe, Brazil, Mexico, China, Russia and India, all of which are the
geographic areas in which the Tenneco Companies conduct a preponderance of their
business and in which the Key Executive provides substantive services to the
benefit of the Tenneco Companies.     R.   “Section 409A” means Section 409A of
the Internal Revenue Code and regulations promulgated thereunder (and any
similar or successor federal or state statute or regulations).     S.   “Stock
Plans” means the 1996 Tenneco Inc. Stock Ownership Plan, the Tenneco Automotive
Inc. Stock Ownership Plan, the Tenneco Automotive Inc. 2002 Long-Term Incentive
Plan, the Tenneco Inc. 2006 Long-Term Incentive Plan and any other equity-based
or stock-based plan, program or arrangement of a Tenneco Company, and any
successors thereto.     T.   “Tenneco Company” and “Tenneco Companies” mean the
Company and any stock corporation of which a majority of the voting common or
capital stock is owned directly or indirectly by the Company.     U.  
“Threatened Change in Control” means (1) any publicly disclosed proposal, offer,
actual or proposed purchase of stock or other action which, if consummated,
would, in the opinion of the Incumbent Board, constitute a Change in Control,
including the Company entering into an agreement, the consummation of which
would result in a Change in Control or (2) the adoption of a resolution by the
Incumbent Board that a Threatened Change in Control has occurred.     V.  
“Threatened Change in Control Period” means the period beginning on the date a
Threatened Change in Control occurs and ending on the earlier of (1) the date
the proposal, offer, actual or proposed purchase of stock or other action is
formally withdrawn or the Incumbent Board has determined that the circumstances
which constituted the Threatened Change in Control no longer exist or (2) the
date a Change in Control occurs.     W.   “Trade Secrets” mean information of
special value, not generally known to the public that any Tenneco Company has
taken steps to maintain as secret from persons other than those selected by any
Tenneco Company.

    For purposes of the definitions in Section 1 and the Plan, the terms
“associate,” “affiliate,” “person,” and “beneficial owner” shall have the
respective meanings

7



--------------------------------------------------------------------------------



 



    set forth in Sections 3(a) and 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the regulations promulgated thereunder, and
the regulations promulgated under Section 12 of the Exchange Act. For purposes
of the Plan, the terms “separation,” “separation from service,” termination” and
“termination of employment,” and variations thereof, as used in the Plan, are
intended to mean a separation from service or termination of employment that
constitutes a “separation from service” under Section 409A.

2.   Eligibility for Benefits.

    If (i) within two years after a Change in Control, a Key Executive is
separated from service as an employee with the Tenneco Companies (a) because the
Key Executive is discharged by the Tenneco Companies, provided that such
discharge is not a Discharge for Cause nor a discharge due to the death or
Disability of the Key Executive, or (b) because of Constructive Termination, and
(ii) throughout the period beginning with the Change in Control and ending with
such separation from service with the Tenneco Companies, the Key Executive
remains an employee of the Tenneco Companies, such Key Executive shall be
entitled to receive the benefits described in Sections 3 and 5 below, payable in
accordance with Section 4 below to the extent applicable.

3.   Severance Benefits.

  A.   If the Key Executive is a member of Executive Group I immediately prior
to the Change in Control – a cash amount equal to three times the sum of (a) the
Key Executive’s annual base salary in effect immediately prior to the Change in
Control, plus (b) the Key Executive’s targeted annual award under the Executive
Incentive Compensation Plan as in effect immediately prior to the Change in
Control.     B.   If the Key Executive is a member of Executive Group II
immediately prior to the Change in Control – a cash amount equal to two times
the sum of (a) the Key Executive’s annual base salary in effect immediately
prior to the Change in Control, plus (b) the Key Executive’s targeted annual
award under the Executive Incentive Compensation Plan as in effect immediately
prior to the Change in Control.     C.   If the Key Executive is a member of
Executive Group III immediately prior to the Change in Control –– a cash amount
equal to one times the sum of (a) the Key Executive’s annual base salary in
effect immediately prior to the Change in Control, plus (b) the Key Executive’s
targeted annual award under the Executive Incentive Compensation Plan as in
effect immediately prior to the Change in Control.     D.   All deferred
compensation (and earnings accrued thereon) credited to the account of a Key
Executive under any deferred compensation plan, program or arrangement of the
Tenneco Companies shall be paid to such

8



--------------------------------------------------------------------------------



 



      Key Executive pursuant to and in accordance with the terms of such plan,
program or arrangement.     E.   A cash amount equal to the sum of (a) any
incentive compensation which has been allocated or awarded to such Key Executive
under the Executive Incentive Compensation Plan for a completed calendar year or
other measuring period preceding the Key Executive’s separation from service but
has not yet been paid and (b) a pro rata portion to the date of the Key
Executive’s separation from service with the Tenneco Companies of the aggregate
value of all incentive compensation awards to such Key Executive under the
Executive Incentive Compensation Plan for the current calendar year or other
measuring period, calculated as if all conditions for receiving the targeted
annual award amount with respect to all such awards had been met,
notwithstanding any provision of the Executive Incentive Compensation Plan to
the contrary.     F.   Any outstanding awards under the Stock Plans held by the
Key Executive shall continue to be subject to the terms and conditions of the
applicable Stock Plan and award agreement.     G.   The Key Executive and his or
her eligible dependents, if any, shall continue to be covered by the health,
life and disability plans applicable to comparably situated active employees as
in effect from time to time and subject to the rules thereof for the period
described below. For persons entitled to Executive Group I benefits, and their
eligible dependents, the period is three years from his or her separation from
service. For persons entitled to Executive Group II benefits, and their eligible
dependents, the period is two years from his or her separation from service. For
persons entitled to Executive Group III benefits, and their eligible dependents,
the period is one year from his or her separation from service. This period of
coverage will not count against the minimum period of health coverage required
by the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
persons covered by this provision will be afforded their applicable COBRA rights
at the end of the health coverage provided herein.     H.   The Company shall
provide each Key Executive with reasonable outplacement services at a cost not
to exceed $25,000 during the 12 months following his or her separation from
service.

9



--------------------------------------------------------------------------------



 



4.   Method of Payment.

  A.   The Company shall pay, or cause to be paid, the cash severance benefits
under the Plan to the Key Executive in a single cash sum within 30 days
following the later of the Key Executive’s separation from service as an
employee with the Tenneco Companies and submission of a claim as required by
Section 17 of the Plan, provided that the payment at such time can be
characterized as a “short-term deferral” for purposes of Section 409A or as
otherwise exempt from the provisions of Section 409A, or if any portion of the
payment cannot be so characterized, and the Key Executive is a “specified
employee” under Section 409A, such portion of the payment shall be delayed until
the earlier to occur of the Key Executive’s death or the date that is six months
and one day following the Key Executive’s separation from service. Except for
withholdings required by law to satisfy local, state, federal and foreign tax
withholding requirements, no offset nor any other reduction shall be taken in
paying such benefit.     B.   Reimbursement of expenses incurred by the Key
Executive pursuant to Section 3(G) shall be made promptly and in no event later
than December 31 of the year following the year in which such expenses were
incurred, and the amount of expenses eligible for reimbursement, or in-kind
benefits provided, in any year shall not affect the amount of expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other year, except
for any limit on the amount of expenses that may be reimbursed under an
arrangement described in Section 105(b) of the Internal Revenue Code. If the Key
Executive is a “specified employee” under Section 409A, the full cost of the
continuation or provision of life and disability plan coverages (but not health
plan coverages) under Section 3(G) shall be paid by the Key Executive until the
earlier to occur of the Key Executive’s death or the date that is six months and
one day following the Key Executive’s separation from service, and such cost
shall be reimbursed by the Company to, or on behalf of, the Key Executive in a
lump sum cash payment on the earlier to occur of the Key Executive’s death or
the date that is six months and one day following the Key Executive’s separation
from service.

5.   Gross-Up Payment.

  A.   If the Key Executive is a member of Executive Group I immediately prior
to the Change in Control and any portion of the payments described herein,
and/or any other payments no matter the source of such payments, that are paid
or payable or distributed or distributable to such Key Executive shall be
subject to the tax imposed by Section 4999 of the Internal Revenue Code (the
“Excise Tax”) (the portion of such payments which are subject to the Excise Tax
being referred to herein as the “Payments”), the Company shall pay to the
affected Key Executive, not

10



--------------------------------------------------------------------------------



 



      later than 30th day following the date the Key Executive becomes subject
to the Excise Tax an additional amount (the “Gross-Up Payment”), such that the
net amount retained by the Key Executive after deduction of the Excise Tax on
such Payments, and all federal, state, local and foreign income and employment
tax (assuming the Key Executive is in the highest marginal tax bracket),
interest and penalties and Excise Tax on the Gross-Up Payment, shall be equal to
the amount which would have been retained by the Key Executive had the payments
not been subject to the Excise Tax.

  B.   If the Key Executive is a member of Executive Group II or III immediately
prior to the Change in Control and if any portion of the payments described
herein, and/or any other payments no matter the source of such payments, that
are paid or payable or distributed or distributable to such Key Executive shall
be subject to the Excise Tax, then the Payments shall be reduced by the Company
to the extent necessary so that no portion of the Payments to the Key Executive
is subject to the Excise Tax. Notwithstanding the preceding sentence, if the Key
Executive’s aggregate “parachute payments,” as such term is defined under
Internal Revenue Code Section 280G, exceed an amount equal to 3.45 times the Key
Executive’s “base amount,” as such term is defined under Internal Revenue Code
Section 280G, then the Company shall pay to the affected Key Executive, not
later than the 30th day following the date the Key Executive becomes subject to
the Excise Tax an additional amount (also, a “Gross-Up Payment”), such that the
net amount retained by the Key Executive after deduction of the Excise Tax on
such Payments, and all federal, state, local and foreign income and employment
tax (assuming the Key Executive is in the highest marginal tax bracket),
interest and penalties and Excise Tax on the Gross-Up Payment, shall be equal to
the amount which would have been retained by the Key Executive had the payments
not been subject to the Excise Tax.     C.   The independent public accounting
firm serving as the Company’s auditing firm, or such other accounting firm, law
firm or professional consulting services provider of national reputation and
experience reasonably acceptable to the Company and the Key Executive (the
“Accountants”) shall make in writing in good faith all calculations and
determinations under this Section 5, including the assumptions to be used in
arriving at any calculations. For purposes of making the calculations and
determinations under this Section 5, the Accountants and each other party may
make reasonable assumptions and approximations concerning the application of
Internal Revenue Code Sections 280G and 4999. The Company and the affected Key
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 5. The Company shall bear all
costs the Accountants incur in connection with any calculations contemplated

11



--------------------------------------------------------------------------------



 



      hereby. As a result of the uncertainty in the application of Section 4999
of the Internal Revenue Code at the time of the initial determination by the
Accountants hereunder, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 5(D) and the Key Executive thereafter
is required to make a payment of any Excise Tax, the Accountants shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be promptly paid by the Company to or for the benefit of the Key Executive.    
D.   The Key Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Key Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The Key
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Key Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Key Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Key Executive shall:

  (1)   give the Company any information reasonably requested by the Company
relating to such claim,     (2)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,     (3)  
cooperate with the Company in good faith in order effectively to contest such
claim, and     (4)   permit the Company to participate in any proceedings
relating to such claim;

      provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Key Executive
harmless, on an after-tax basis, for any Excise Tax or federal, state, local or
foreign income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of

12



--------------------------------------------------------------------------------



 



      costs and expenses. Without limitation on the foregoing provisions of this
Section 5(D), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Key
Executive and direct the Key Executive to sue for a refund or contest the claim
in any permissible manner, and the Key Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, if the Company pays such claim and directs the Key
Executive to sue for a refund, the Company shall indemnify and hold the Key
Executive harmless, on an after-tax basis, from any Excise Tax or federal,
state, local or foreign income tax (including interest or penalties) imposed
with respect to such payment or with respect to any imputed income in connection
with such payment; and provided, further, any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Key
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Key Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.     E.   If, after the receipt by the Key
Executive of an amount advanced by the Company pursuant to Section 5(D), the Key
Executive becomes entitled to receive any refund with respect to such claim, the
Key Executive shall (subject to the Company’s complying with the requirements of
Section 5(D)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Key Executive of an amount advanced by the Company
pursuant to Section 5(D), a determination is made that the Key Executive shall
not be entitled to any refund with respect to such claim and the Company does
not notify the Key Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.     F.   Notwithstanding anything to the contrary
in the foregoing provisions of this Section 5, the payment of the Gross-Up
Payment shall be made no later than two and one-half months after the end of the
calendar year in which the right to such payment is no longer subject to a
“substantial risk of forfeiture” (as such term is described under Section 409A);
except if the Gross-Up Payment is a “deferral of compensation” (as such term is

13



--------------------------------------------------------------------------------



 



      described under Section 409A), then the following provisions of this
Section 5(F) shall apply. If the Gross-Up Payment is a deferral of compensation,
(i) payment of the portion of the Gross-Up Payment that is taxes shall not be
made later than December 31 of the year next following the year in which the
Excise Tax is remitted to the taxing authority; (ii) payment of the portion of
the Gross-Up Payment that is interest or penalties incurred by the Key Executive
with respect to such taxes shall not be made later than December 31 of the year
next following the year in which the Key Executive incurs such interest or
penalties, as applicable; and (iii) reimbursement of expenses incurred due to a
tax audit or litigation addressing the existence or amount of a tax liability,
whether federal, state, local or foreign, shall not be made later than the end
of the year following the year in which the taxes that are the subject of the
audit or litigation are remitted to the taxing authority, or where as a result
of such audit or litigation no taxes are remitted, the end of the year following
the year in which the audit is completed or there is a final nonapplicable
settlement or other resolution of the litigation. If the Gross-Up Payment is a
deferral of compensation, the amount of interest and penalties eligible for
payment or reimbursement in any year shall not affect the amount of such
interest and penalties eligible for payment or reimbursement in any other year,
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit. Notwithstanding the foregoing provisions of this
Section 5(F) that are applicable to deferrals of compensation, if (i) the
Gross-Up Payment is a deferral of compensation, (ii) the Key Executive is a
“specified employee” under Section 409A upon the Key Executive’s separation from
service, and (iii) all or any portion of the Gross-Up Payment is considered made
upon the Key Executive’s separation from service, the portion of the Gross-Up
Payment which is considered made upon the Key Executive’s separation from
service shall not be made until the earlier to occur of the Key Executive’s
death or the date that is six months and one day following the Key Executive’s
separation from service.

6.   Noncompetition. Without the prior written consent of the Company Board
(which may be withheld in the Company Board’s sole discretion), so long as the
Key Executive is an employee of a Tenneco Company and for a one-year period
thereafter (or, in the case of a Key Executive who is a member of Executive
Group I immediately prior to his or her separation from service, for a two-year
period thereafter), by accepting participation in the Plan, the Key Executive
agrees that he or she shall not anywhere in the Prohibited Area, for himself or
herself or as an officer, employee, manager, operator, principal, owner,
partner, shareholder, advisor, consultant of, or lender to, any individual or
other person that is engaged or participates in or carries out a Competing
Business or is actively planning or preparing to enter into a Competing
Business, for his or her own account or the benefit of any other, engage or
participate in or assist or otherwise be connected with a Competing Business.
Such prohibition shall not

14



--------------------------------------------------------------------------------



 



    apply to the Key Executive’s passive ownership of not more than five percent
(5%) of a publicly-traded company.   7.   No Solicitation or Interference. So
long as the Key Executive is an employee of a Tenneco Company and for a one-year
period thereafter (or, in the case of a Key Executive who is a member of
Executive Group I immediately prior to his or her separation from service, for a
two-year period thereafter), the Key Executive agrees, by accepting
participation in the Plan, that he or she shall not, whether for his or her own
account or for the account or benefit of any other person, throughout the
Prohibited Area:

  A.   request, induce or attempt to influence (1) any customer of a Tenneco
Company to limit, curtail, cancel or terminate any business it transacts with,
or products or services it receives from or sells to, or (2) any person employed
by (or otherwise engaged in providing services for or on behalf of) any Tenneco
Company to limit, curtail, cancel or terminate any employment, consulting or
other service arrangement with any Tenneco Company. Such prohibition shall
expressly extend to any hiring or enticing away (or any attempt to hire or
entice away) any employee or consultant of a Tenneco Company;     B.   solicit
from or sell to any customer any products or services that any Tenneco Company
provides or is capable of providing to such customer and that are the same as or
substantially similar to the products or services that any Tenneco Company sold
or provided while the Key Executive was employed with, or providing services to,
any Tenneco Company;     C.   contact or solicit any customer for the purpose of
discussing (1) services or products that are competitive with and the same or
closely similar to those offered by any Tenneco Company or (2) any past or
present business of any Tenneco Company;     D.   request, induce or attempt to
influence any supplier, distributor or other person with which any Tenneco
Company has a business relationship to limit, curtail, cancel or terminate any
business it transacts with any Tenneco Company; or     E.   otherwise interfere
with the relationship of any Tenneco Company with any person which is, or within
one year prior to the Key Executive’s date of termination was, doing business
with, employed by or otherwise engaged in performing services for, any Tenneco
Company.

8.   Confidential Information. During the period of the Key Executive’s
employment with the Tenneco Companies and at all times thereafter, the Key
Executive shall hold in secrecy for the Company all Confidential Information
that may come to his or her knowledge, may have come to his or her attention or
may have come into his or her possession or control while employed by a Tenneco
Company (or

15



--------------------------------------------------------------------------------



 



    otherwise performing services for any Tenneco Company). Notwithstanding the
preceding sentence, the Key Executive shall not be required to maintain the
confidentiality of any Confidential Information which (a) is or becomes
available to the public or others in the industry generally (other than as a
result of disclosure or inappropriate use, or caused, by the Key Executive in
violation of this Section 8) or (b) the Key Executive is compelled to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena.
Except as expressly required in the performance of his or her duties to the
Tenneco Companies, the Key Executive shall not use for his or her own benefit or
disclose (or permit or cause the disclosure of) to any person, directly or
indirectly, any Confidential Information unless such use or disclosure has been
specifically authorized in writing by the Company in advance. During the Key
Executive’s employment and as necessary to perform his or her duties, the
Company will provide and grant the Key Executive access to the Confidential
Information. The Key Executive recognizes that any Confidential Information is
of a highly competitive value and that the Confidential Information could be
used to the competitive and financial detriment of any Tenneco Company if
misused or disclosed by the Key Executive.   9.   Reasonableness; Remedies. The
Key Executive acknowledges, by accepting participation in the Plan, that each of
the restrictions set forth in Sections 6, 7, and 8 is reasonable and necessary
for the protection of the Company’s business and opportunities (and those of the
Tenneco Companies) and that a breach of any of the covenants contained in
Section 6, 7 or 8 would result in material irreparable injury to the Tenneco
Companies for which there is no adequate remedy at law and that it will not be
possible to measure damages for such injuries precisely. Accordingly, each
Tenneco Company shall be entitled to the remedies of injunction and specific
performance, or either of such remedies, as well as all other remedies to which
any Tenneco Company may be entitled, at law, in equity or otherwise, without the
need for the posting of a bond or by the posting of the minimum bond that may
otherwise be required by law or court order.   10.   Extension; Survival. By
acceptance of participation in the Plan, the Key Executive agrees that the time
periods identified in Section 6, 7 and 8 will be stayed, and the Company’s
obligation to make any payments or provide any benefits under the Plan shall be
suspended, during the period of any breach or violation by the Key Executive of
the covenants contained in such Sections. Each of the provisions of Sections 6,
7 and 8 is fundamental to the Company’s willingness to enter into this Plan and
for it to provide for the severance and other benefits described in the Plan,
none of which the Company was required to do prior to the date hereof. Further,
it is the express intent and desire of the Company that each provision of
Sections 6, 7 and 8 be enforced to the fullest extent permitted by law. If any
part of Section 6, 7 or 8, or any provision hereof, is deemed illegal, void,
unenforceable or overly broad (including as to time, scope and geography), such
provision shall be reformed to the fullest extent possible to ensure its
enforceability or if such reformation is deemed impossible then such

16



--------------------------------------------------------------------------------



 



    provision shall be severed from the Plan, but the remainder of the Plan
(expressly including any other provision of Sections 6, 7 and 8) shall remain in
full force and effect.   11.   Assignment. No Key Executive may assign,
transfer, convey, mortgage, hypothecate, or in any way encumber any benefit
payable under the Plan, nor shall the Key Executive have any right to receive
any benefit under the Plan except at the time, in the amount and in the manner
provided in the Plan, provided that the rights of a Key Executive under the Plan
may be enforced by the Key Executive’s heirs, dependents, beneficiaries and
legal representatives.

This Plan may and shall be assigned or transferred to, and shall be binding upon
and shall inure to the benefit of, any successor of the Company, and any such
successor shall be deemed substituted for all purposes of “the Company” under
the provisions of the Plan. As used in the preceding sentence, the term
“successor” shall mean any person, firm, corporation, or business entity which
at any time, whether by merger, purchase or otherwise, acquires all, or
substantially all, of the assets or business of the Company. Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all obligations under the Plan, which, except as herein
provided, may not be assigned by the Company.   12.   No Mitigation. It will be
difficult, and may be impossible, for the Key Executive to find reasonably
comparable employment following the termination of the Key Executive’s
employment, and the protective provisions under Sections 6, 7 and 8 will further
limit the employment opportunities for the Key Executive. The Key Executive
shall not be required to seek other employment, or otherwise, to mitigate any
payment provided under the Plan.   13.   Plan Amendment and Termination. The
Plan may be terminated or amended at any time by the Board of Directors provided
that during a Threatened Change in Control Period, the Plan may not be
terminated or amended in any manner that reduces the benefits to a Key
Executives or adversely affects the rights of a Key Executive under the Plan. In
the event of a Change in Control, no amendment, or termination, made on or after
the date of the Change in Control shall apply to any Key Executive until the
expiration of two years and thirty-one days from the date of the Change in
Control.   14.   Funding. The Company shall pay, or cause to be paid, any
severance benefit under the Plan out of the general assets of the Tenneco
Companies. Nothing contained herein shall preclude the Company from establishing
a grantor trust through which assets to satisfy obligations under the Plan may
be set aside to provide for benefit payments to Key Executives and their
dependents or beneficiaries. Any assets or property held by such trust shall be
subject to the claims of general creditors of the Company, but only upon the
insolvency or bankruptcy of the Company and only to the extent that the assets
or property held by such trust are attributable to contributions made by the
Company. No person

17



--------------------------------------------------------------------------------



 



    other than the Company shall, by virtue of the provisions of the Plan, have
any interest in such funds.   15.   Controlling Law. The Plan shall be
interpreted under the laws of the State of Illinois, without regard to its
conflicts of laws provisions, except to the extent that federal law preempts the
laws of the State of Illinois.   16.   Plan Administrator. The Company is the
Plan Administrator, and it shall have the authority to control and manage the
operation of this Plan with the authority to construe and interpret the Plan,
and to determine all questions of eligibility to participate in the Plan, in its
sole discretion.   17.   Making a Claim.

  A.   Submission of a Claim. In order to claim a severance benefit under this
Plan, a Key Executive need only advise the Plan Administrator in writing that
the Key Executive’s employment with the Tenneco Companies has terminated and
that the Key Executive claims a severance benefit under the Plan and of the
mailing address to which the severance benefit or related correspondence is to
be sent.     B.   Denial of Claim. If a Key Executive has made a claim for
benefits under this Plan and any portion of the claim is denied, the Plan
Administrator will furnish the Key Executive with a written notice stating the
specific reasons for the denial, specific reference to pertinent Plan provisions
upon which the denial was based, a description of any additional information or
material necessary to perfect the claim, an explanation of why such information
or material is necessary, and a description of the Plan’s appeal procedures and
time frames, including a statement of the Key Executive’s right to bring a civil
action following an adverse decision on appeal.         The claim will be deemed
accepted if the Plan Administrator does not approve the claim and fails to
notify the Key Executive within 90 days after receipt of the claim, plus any
extension of time for processing the claim, not to exceed 90 additional days, as
special circumstances require. To obtain an extension, the Plan Administrator
must advise the Key Executive in writing during the initial 90 days if an
extension is necessary, stating the special circumstances requiring the
extension and the date by which the Key Executive can expect the Plan
Administrator’s decision regarding the claim.     C.   Review Procedure. Within
60 days after the date of written notice denying any benefits, the Key Executive
or the Key Executive’s authorized representative may write the Plan
Administrator requesting a review of that decision by the Company Board or the
Committee.

The request for review may contain such issues and comments as the Key Executive
wishes to have considered in the review. The Key Executive

18



--------------------------------------------------------------------------------



 



      may also review pertinent documents in the Plan Administrator’s
possession. The Company Board or the Committee will make a final determination
with respect to the claim as soon as practicable. The Plan Administrator will
advise the Key Executive of the determination in writing and will set forth the
specific reasons for the determination and the specific references to any
pertinent Plan provisions upon which the determination is based. The written
notice will also contain a statement that the Key Executive is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to his or her claim. The Plan
Administrator will also include in the notice a statement describing any
voluntary appeal procedures offered by the Plan and the Key Executive’s right to
obtain information about such procedures, and a statement of the Key Executive’s
right to bring an action under the Employee Retirement Income Security Act of
1974, as amended.

The claim will be deemed accepted on review if the Plan Administrator fails to
give the Key Executive written notice of final determination within 60 days
receipt of the request for review, plus any extension of time for completing the
review, not to exceed 60 additional days, as special circumstances require. To
obtain an extension, the Plan Administrator must advise the Key Executive in
writing during the initial 60 days if any extension is necessary, stating the
special circumstances requiring the extension and the date by which the Key
Executive can expect the Company Board’s or the Committee’s decision regarding
the review of the claim.

18.   Legal Fees and Costs. In the event a Key Executive initiates legal action
to enforce his or her right to any benefit under this Plan, the Company shall
pay all reasonable legal fees and costs incurred by the Key Executive in
connection with such legal action, provided that the Key Executive prevails on
any material issue that is the subject of the legal action. If the prevailing
party is the Key Executive, the payment or reimbursement of legal fees and costs
shall be made no later than two and one-half months after the end of the
calendar year in which the right to such payment or reimbursement is no longer
subject to a “substantial risk of forfeiture” (as such term is described under
Section 409A); except if the payment or reimbursement of legal fees and costs is
a “deferral of compensation” (as such term is described under Section 409A),
payment or reimbursement of such expenses shall be made promptly and in no event
later than December 31 of the year following the year in which such expenses
were incurred, and the amount of such expenses eligible for payment or
reimbursement in any year shall not affect the amount of such expenses eligible
for payment or reimbursement in any other year, nor shall such right to payment
or reimbursement be subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing sentence, if the payment or reimbursement of legal
fees and costs is a deferral of compensation and the Key Executive is a
“specified employee” under Section 409A upon the Key Executive’s separation from
service, payment or reimbursement of any legal

19



--------------------------------------------------------------------------------



 



    fees and costs shall not be made until the earlier to occur of the Key
Executive’s death or the date that is six months and one day following the Key
Executive’s separation from service.   19.   Severability. If for any reason any
provision or provisions of the Plan are determined invalid or unenforceable, the
validity and effect of the other provisions of the Plan shall not be affected
thereby.   20.   Notices. Any notice required or permitted under the Plan shall
be given in writing and shall be deemed to have been effectively made or given
if personally delivered, or if sent via U.S. mail or recognized overnight
delivery service or sent via confirmed e-mail or facsimile to the other party at
its address set forth below in this Section 20, or at such other address as such
party may designate by written notice to the other party hereto. Any effective
notice hereunder shall be deemed given on the date personally delivered, three
business days after mailed via U.S. mail or one business day after it is sent
via overnight delivery service or via confirmed e-mail or facsimile, as the case
may be, to the following address:       If to the Company, the Company Board,
any Tenneco Company or the Committee:       Tenneco Inc.
500 North Field Drive
Lake Forest, IL 60045
Attn. General Counsel
Telephone No.: (847) 482-5053
Facsimile No.: (847) 482-5040       If to the Executive:       At the most
recent address on file with the Company.

21.   Prohibition on Acceleration of Payments.

The time or schedule of any payment or amount scheduled to be paid pursuant to
the terms of the Plan may not be accelerated except as otherwise permitted under
Section 409A and the guidance and Treasury Regulations issued thereunder.

22.   Section 409A.

The Plan and the benefits provided hereunder are intended to comply with
Section 409A to the extent applicable thereto. Notwithstanding any provision of
the Plan to the contrary, the Plan shall be interpreted and construed consistent
with this intent. Notwithstanding the foregoing, the Tenneco Companies shall not
be required to assume any increased economic burden in connection therewith.

20



--------------------------------------------------------------------------------



 



23.   Nonduplication.

The Key Executive shall be entitled to receive any greater, or otherwise more
favorable, cash severance benefit or Excise Tax gross-up payment under any other
plan, program or arrangement with a Tenneco Company. If the Key Executive is
entitled to receive a cash severance benefit or Excise Tax gross-up payment
under any other plan, program or arrangement with a Tenneco Company, the amount
of cash severance benefit to which the Key Executive is entitled under Section 3
or Gross-Up Payment to which the Executive is entitled under Section 5 of the
Plan shall be considered to be satisfied to the extent of such other similar
benefit.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed on its
behalf by its officer duly authorized, on the day and year set forth below.

                  TENNECO INC.    
 
           
 
  By   /s/ Richard P. Schneider    
 
     
 
   
 
  Its   Senior Vice President — Global Administration    
 
           

Date: December 24, 2008

22